987 So.2d 241 (2008)
Richard BLANE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-1168.
District Court of Appeal of Florida, First District.
July 30, 2008.
Richard Blane, pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Bureau Chief, Tallahassee, for Respondent.
PER CURIAM.
Petitioner presents a timely claim of ineffective assistance of appellate counsel. The state concedes that appellate counsel was ineffective for failing to obtain transcripts of hearings concerning petitioner's request to discharge counsel and for failing to argue that the trial court failed to renew the offer of counsel at sentencing as required by Florida Rule of Criminal Procedure 3.111(d)(5). See Traylor v. State, 596 So.2d 957 (Fla.1992). We grant petitioner a new appeal. A copy of this opinion shall be filed with the trial court and treated as the notice of appeal. If petitioner qualifies for appointed counsel, the trial court shall appoint new counsel to represent petitioner on appeal.
ALLEN, DAVIS, and HAWKES, JJ., concur.